IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHAIRMAN OF THE BOARDS, INC.,              :   No. 39 WAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
ZONING HEARING BOARD OF THE                :
BOROUGH OF WILKINSBURG,                    :
BOROUGH OF WILKINSBURG, AND                :
LAMAR ADVERTISING, INC.,                   :
                                           :
                   Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.